DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This action is in reply to the amendment filed on 12/23/2020, wherein:
Claims 1-3, and 11-20 are amended;
Claims 4-8, and 10 remain as previously presented;
Claim 9 is cancelled; and 
Claims 1-8, and 10-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a Certain Methods of Organizing Human Activity such as fundamental economic principles or practices.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1-8, and 10-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claims 1, 11, and 16, the claims recite an abstract idea of: determining a risk level of a user.  The steps of: collecting first user data on user attributes related to a risk tolerance of the user; collecting second user data being behavior data generated during risk-related transactions of the user; determining according to the first user data using a model, a first index for representing the risk tolerance of the user; classifying a plurality of sample users into a high risk preference type and a low risk preference type; obtaining a characteristic value of each of the sample users for each specified variable to be verified; determining according to the characteristic value of each of the sample users for the specified variable to be verified and a risk preference type corresponding to each sample user, whether the specified variable to be verified affects the risk preference degree of each sample user; in response to determining one or more specified variables to be verified affect the risk preference degree of each sample user, extracting characteristic values of the one or more specified variables from data of the sample users; training a model with the characteristic values of the one or more specified variables of the sample users to obtain a probability that a sample user is classified into one of the high risk preference type or the low risk preference type; determining according to the second user data using the trained second model, a second index for representing a risk preference degree of the user; generating a user risk level score for the user according to the first index, the second index, and weights assigned to the first index, and the second index, and recommending, a product based on the user risk level score for the user, when considered collectively as an ordered combination recite the oral abstract idea of generating and transmitting a recommendation message to a customer.  This is an abstract idea of “Certain Methods of Organizing Human Activity”, since it recites fundamental economic principles or practices, but for the recitation of generic computer components.  
Independent claims 1, 11, and 16, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite fundamental economic principles.  The steps of: collecting first user data on user attributes related to a risk tolerance of the user; collecting second user data being behavior data generated during risk-related transactions of the user; determining according to the first user data using a model, a first index for representing the risk tolerance of the user; classifying a plurality of sample users into a high risk preference type and a low risk preference type; obtaining a characteristic value of each of the sample users for each specified variable to be verified; determining according to the characteristic value of each of the sample users for the specified variable to be verified and a risk preference type corresponding to each sample user, whether the specified variable to be verified affects the risk preference degree of each sample user; in response to determining one or more specified variables to be verified affect the risk preference degree of each sample user, extracting characteristic values of the one or more specified variables from data of the sample users; training a model with the characteristic values of the one or more specified variables of the sample users to obtain a probability that a sample user is classified into one of the high risk preference type or the low risk preference type; determining according to the second user data using the trained second model, a second index for representing a risk preference degree of the user; generating a user risk level score for the user according to the first index, the second index, and weights assigned to the first index, and the second index, and recommending, a product based on the user risk level score for the user, are fundamental economic principles or practices.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “one more applications installed on a user terminal, a server, a trained first machine classification model, the trained first machine classification model is trained with a machine learning algorithm; training by the server, a second machine classification model, the trained second machine classification model, processors coupled to non-transitory computer-readable memories configured with instructions, and non-transitory computer readable storage medium configured with instructions executable by one or more processors”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the claims recite an abstract idea.   
Dependent claims 2-8, 10, 12-15, and 17-20 recite similar limitations as claims 1, 11, and 16; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-5, 12-15, and 17-20, the additional limitations of: determining an attribute characteristic of the user according to the first user data and inputting the attribute characteristic to determine an output as the first index for representing the risk tolerance of the user; for each of a plurality of specified variables, determining a characteristic value of the user according to the second user data, the plurality of specified variable comprising at least one specified variable that affects the risk preference degree of the user; and for each of the plurality of specified variable, inputting the characteristic value of the user into the second machine classification model as the second index for representing the risk preference degree of the user, determining a risk tolerance level according to the first index, determining a risk preference degree level of the user according to the second index, and determining the user risk level score for the user according to a predetermined level correspondence table, the level correspondence table being used for describing a correspondence among the risk tolerance level, the risk preference degree level, and the user risk level score; wherein the level correspondence table is determined by determining level numbers of risk tolerance levels, risk preference degree levels, and user risk levels; and determining based on the determined level numbers, a risk tolerance level and a risk preference degree level corresponding to each user risk level, to obtain the level correspondence table, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe the intermediate steps of the underlying process for generating and transmitting a recommendation message to a customer.
For instance in claims 6-8, the additional limitations of: wherein the risk-related transactions comprise a transaction with a capital loss risk, and/or a transaction associated with a risky event; wherein the user attributes comprise one or more of: age, gender, family member, current life stage, income status, personal assets, family assets, and loan status; wherein the risk-related transactions comprise: an investment and financing transaction with loss potential; wherein the risk related transactions comprise: a physical examination fee payment, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe various types of transactions and user attributes obtained for determine a risk level.
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the server, a trained first machine classification model, the trained second machine classification model, and storage medium”.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles and commercial interactions including sales, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 11, and 16 only recite the additional elements of “one more applications installed on a user terminal, a server, a trained first machine classification model, the trained first machine classification model is trained with a machine learning algorithm; training by the server, a second machine classification model, the trained second machine classification model, processors coupled to non-transitory computer-readable memories configured with instructions, and non-transitory computer readable storage medium configured with instructions executable by one or more processors”.  A plain reading of Figures 4, and 5, and associated descriptions in at least para. 100 of the specification stating “the system may include a user device 100, a server 300 interacting with the user device, a first database 400 connected to the server...a second database 500, and a third database 600…an APP…installed on the user device…the server 300 is a platform server end corresponding to the APP…the apparatus 200…may be…in the form of program code”, para. 101 of the specification stating “the electronic device may be a computer device (such as a payment platform server or a financing platform server)…the electronic device may include a processor, an internal bus, a network interface, and storage (including memory and non-volatile storage) and may further include other hardware…the processor reads a corresponding computer program from the non-volatile storage into the memory and then runs the computer program…the application does not exclude other implementations, for example, a logic device or a combination of software and hardware….an entity executing the following processing procedure is not limited to the logic units, and may also be hardware or logic devices”,  reveals that generic processors may be used to execute the claimed steps. The additional elements of “one more applications installed on a user terminal, a server, a trained first machine classification model, the trained first machine classification model is trained with a machine learning algorithm; training by the server, a second machine classification model, the trained second machine classification model, processors coupled to non-transitory computer-readable memories configured with instructions, and non-transitory computer readable storage medium configured with instructions executable by one or more processors” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1-8, and 10-20 are directed to an abstract idea.  Hence, independent claims 1, 11, and 16 are directed to an abstract idea.
In dependent claims 2-8, 10, 12-15, and 17-20, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.

Step 2B – 2019 PEG pg. 56
Independent claims 1, 11, and 16, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of: “one more applications installed on a user terminal, a server, a trained first machine classification model, the trained first machine classification model is trained with a machine learning algorithm; training by the server, a second machine classification model, the trained second machine classification model, processors coupled to non-transitory computer-readable memories configured with instructions, and non-transitory computer readable storage medium configured with instructions executable by one or more processors” to perform the steps of: collecting first user data on user attributes related to a risk tolerance of the user; collecting second user data being behavior data generated during risk-related transactions of the user; determining according to the first user data using a model, a first index for representing the risk tolerance of the user; classifying a plurality of sample users into a high risk preference type and a low risk preference type; obtaining a characteristic value of each of the sample users for each specified variable to be verified; determining according to the characteristic value of each of the sample users for the specified variable to be verified and a risk preference type corresponding to each sample user, whether the specified variable to be verified affects the risk preference degree of each sample user; in response to determining one or more specified variables to be verified affect the risk preference degree of each sample user, extracting characteristic values of the one or more specified variables from data of the sample users; training a model with the characteristic values of the one or more specified variables of the sample users to obtain a probability that a sample user is classified into one of the high risk preference type or the low risk preference type; determining according to the second user data using the trained second model, a second index for representing a risk preference degree of the user; generating a user risk level score for the user according to the first index, the second index, and weights assigned to the first index, and the second index, and recommending, a product based on the user risk level score for the user, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claims 1, 11, and 16 are not patent eligible.  
In addition, the dependent claims 2-8, 10, 12-15, and 17-20, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.
	
Allowable Subject Matter
Claims 1-8, and 10-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an Examiner’s statement of reasons for allowable subject matter of independent clams 1, 11, and 16 over prior art.
The closest prior art of record is US 2003/0088489 to Peters et al. (hereinafter referred to as Peters), US, 9,721,296 to Chrapko (hereinafter referred to as Chrapko), CN 101493913 to Cuilin et al. (hereinafter Cuilin), CN 103279864 to Wu et al. (hereinafter referred to as Wu), WO 2012/128776 to Cox et al. (hereinafter referred to as Cox), and US 10,242,019 to Shan et al. (hereinafter referred to as Shan).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 11, and 16.  For independent claim 1, the prior art of Peters, Chrapko, Cuilin, Wu, Cox, and Shan specifically do not disclose: obtaining, by the server, a characteristic value of each of the sample users for each specified variable to be verified; determining, by the server according to the characteristic value of each of the sample users for the specified variable to be verified and a risk preference type corresponding to each sample user, whether the specified variable to be verified affects the risk preference degree of each sample user; in response to determining one or more specified variables to be verified affect the risk preference degree of each sample user, extracting, by the server, characteristic values of the one or more specified variables from data of the sample users; and training, by the server, a second machine classification model with the characteristic values of the one or more specified variables of the sample users to obtain a probability that a sample user is classified into one of the high risk preference.  Similar reasoning and rationale apply to the other independent claims 11, and 16.  Dependent claims 2-8, 10, 12-15, and 17-20 are allowable over the prior art by virtue of their dependency on an allowed claim. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-8, and 10-20 under 35 USC 101, and 35 USC 103 have been fully considered by the Examiner.  The Applicant argues on pages 12-18 of their Remarks that the pending claims are not directed to an abstract idea because: the claims do not recite a judicial exception; the claims have been integrated into a practical application of generating a user risk level score using trained machine learning classification models; and the claims are indicative of an inventive concept because the claims are not well understood, routine conventional activity in the field.  Examiner respectfully disagrees with Applicant’s argument.  
Applicant argues on pages 13 and 14 of their remarks that in Prong 1 of Step 2A, Applicant’s claims do not recite any of the established groupings of abstract ideas such as the “Certain Method of Organizing Human Activity” category because the claims include steps that are clearly performed by machines such as machine classification models used to calculate a user’s probability as a high reference type.  Pursuant to the 2019 PEG, if a claim limitation under its broadest reasonable interpretation covers fundamental economic principles or practices, but for the recitation of generic computer components, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation the claims cover fundamental economic principles or practices which falls under the grouping of “Certain Methods of Organizing Human Activity”.  
Applicant further argues on pages 16-18 of their Remarks that the claims recite additional features that sufficiently integrate any alleged abstract idea into a practical application of generating a user risk level score for the user and recommending a product to a user based on the risk level score of the user.  Applicant further states that the additional features allow the second machine classification model to be trained with characteristic values of the variables that have been verified to affect the risk preference degree of each samples user which results in a trained second machine classification model that obtains a risk level of a user this is high in accuracy and efficiency.  Examiner respectfully disagrees with Applicants argument because using a trained second machine classification model is not an improvement to the functioning of a computer or a technical solution to a problem.  Applicant’s claim limitations do not go beyond merely automating the abstract idea.   As discussed previously, the additional elements of “one more applications installed on a user terminal, a server, a trained first machine classification model, the trained first machine classification model is trained with a machine learning algorithm; training by the server, a second machine classification model, the trained second machine classification model, processors coupled to non-transitory computer-readable memories configured with instructions, and non-transitory computer readable storage medium configured with instructions executable by one or more processors”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Applicant further argues on pages 17 and 18 of their Remarks that the amended limitations of the independent claims are not well-understood routine conventional activity in the field and indicative that an inventive concept is present.  Examiner respectfully disagrees with Applicant's arguments that the independent claims amount to significantly more that the alleged abstract idea.  As indicated in the above office action under Step 2B, the independent claims 1, 11, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one more applications installed on a user terminal, a server, a trained first machine classification model, the trained first machine classification model is trained with a machine learning algorithm; training by the server, a second machine classification model, the trained second machine classification model, processors coupled to non-transitory computer-readable memories configured with instructions, and non-transitory computer readable storage medium configured with instructions executable by one or more processors” to perform the claimed steps of the independent claims amount to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements are recited at a high level of generality and perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry, such as preforming repetitive calculations, receiving, processing, and storing data, electronic record keeping, and automating mental tasks.” These tasks are shown in MPEP 2106.05(d) as routine and conventional or found to be directed towards ideas that do not amount to significantly more.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Therefore, the rejections of claims 1-8, and 10-20 pursuant to 35 USC 101 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghosh et al. (US 2008/0270292) teaches calculating credit worthiness using transactional data.
Nicholson et al. (US 2017/0200220) teaches determining a client’s risk tolerance from a client’s profile information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
5/20/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 20, 2021